In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0637V
                                          UNPUBLISHED


    ERIN CAREY,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: September 23, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On May 26, 2020, Erin Carey filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that was administered
to her on October 24, 2018. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On September 23, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On September 23, 2021, Respondent filed a Rule 4
report/proffer on award of compensation (“Rule 4/Proffer”) indicating Petitioner should be
awarded $90,320.00 (comprised of $90,000.00 for pain and suffering and $320.00 for
past unreimbursed expenses). Rule 4/Proffer at 1, 4. In the Rule 4/Proffer, Respondent

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
represented that Petitioner agrees with the proffered award. Id. at 4. Based on the record
as a whole, I find that Petitioner is entitled to an award as stated in the Rule 4/Proffer.

       Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $90,320.00 (comprised of $90,000.00 for pain and suffering, and $320.00
for past unreimbursed expenses) in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under Section
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2